Case 1:18-cv-24227-CMA Document 101 Entered on FLSD Docket 04/01/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-24227-CIV-ALTONAGA/Goodman

  JASON MILLER,

         Plaintiff,
  v.

  GIZMODO MEDIA GROUP, LLC; et al.,

        Defendants.
  ________________________________________/

                                AMENDED SCHEDULING ORDER

         THIS CAUSE came before the Court on Defendants’ Motion to Amend the Pre-Trial

  Scheduling Order [ECF No. 99], filed March 28, 2019. Defendants ask the Court to extend

  discovery, pre-trial deadlines, and the trial date set forth in the Order Setting Trial and Pre-Trial

  Deadlines [ECF No. 19]. Plaintiff agrees only to an extension of the discovery deadline, not any

  other deadlines. (See Mot. 4).

         The Court agrees the protracted nature of the parties’ discovery disputes warrants an

  extension of the discovery deadline. The natural consequence of extending the period of discovery

  is the need for an extension of all other pre-trial deadlines and the trial date that follow the close

  of discovery. Therefore, to better manage the orderly progress of the case, it is

         ORDERED AND ADJUDGED that Defendants’ Motion to Amend the Pre-Trial

  Scheduling Order [ECF No. 99] is GRANTED as follows:

             1. The case is set for trial during the Court’s two-week trial calendar beginning on

                 September 3, 2019. Calendar call will be held at 9:00 a.m. on Tuesday, August

                 27, 2019. No pre-trial conference will be held unless a party requests one and the
Case 1:18-cv-24227-CMA Document 101 Entered on FLSD Docket 04/01/2019 Page 2 of 4
                                                 CASE NO. 18-24227-CIV-ALTONAGA/Goodman


                 Court determines that one is necessary. The parties shall adhere to the following

                 schedule:

                     a. April 8, 2019. Parties exchange expert witness summaries or reports.

                     b. April 22, 2019. Parties exchange rebuttal expert witness summaries or

                         reports.

                     c. June 6, 2019. All discovery, including expert discovery, is completed. 1

                     d. June 27, 2019. All pre-trial motions and Daubert motions (which include

                         motions to strike experts) are filed. Each party is limited to filing one

                         Daubert motion. If all evidentiary issues cannot be addressed in a 20-page

                         memorandum, leave to exceed the page limit will be granted. The parties

                         are reminded that Daubert motions must contain the Local Rule

                         7.1(a)(3) certification.

                     e. August 15, 2019. Parties submit joint pre-trial stipulation, proposed jury

                         instructions and verdict form, or proposed findings of fact and conclusions

                         of law, as applicable, and motions in limine (other than Daubert motions).

                         Each party is limited to filing one motion in limine which may exceed the

                         page limits allowed by the Rules. The parties are reminded that motions

                         in limine must contain the Local Rule 7.1(a)(3) certification.

         Jury Instructions and Verdict Form. The parties shall submit their proposed jury

  instructions and verdict form jointly, although they need not agree on each proposed instruction.

  Where the parties do not agree on a proposed instruction, that instruction shall be set forth in bold

  type. Instructions proposed only by a plaintiff shall be underlined. Instructions proposed only by


  1
   The parties by agreement, and/or Magistrate Judge Goodman, may extend this deadline, so long as such
  extension does not impact any of the other deadlines contained in this Scheduling Order.
                                                    2
Case 1:18-cv-24227-CMA Document 101 Entered on FLSD Docket 04/01/2019 Page 3 of 4
                                                 CASE NO. 18-24227-CIV-ALTONAGA/Goodman


  a defendant shall be italicized. Every instruction must be supported by citation to authority. The

  parties shall use as a guide the Eleventh Circuit Pattern Jury Instructions for Civil Cases, including

  the directions to counsel contained therein. Proposed jury instructions and verdict form, in typed

  form, including substantive charges and defenses, shall be submitted to the Court prior to calendar

  call, in Word format, via e-mail to altonaga@flsd.uscourts.gov. Instructions for filing proposed

  documents may be viewed at http://www.flsd.uscourts.gov.

         Referral to Magistrate Judge. Pursuant to 28 U.S.C. § 636 and this District’s Magistrate

  Judge Rules, all discovery matters are referred to Magistrate Judge Jonathan Goodman.

  Furthermore, in accordance with 28 U.S.C. § 636(c)(1), the parties may consent to trial and final

  disposition by Magistrate Judge Goodman. The deadline for submitting a consent is June

  27, 2019.

         Discovery. The parties may stipulate to extend the time to answer interrogatories, produce

  documents, and answer requests for admissions. The parties shall not file with the Court notices

  or motions memorializing any such stipulation unless the stipulation interferes with the deadlines

  set forth above. Stipulations that would so interfere may be made only with the Court’s approval.

  See FED. R. CIV. P. 29. In addition to the documents enumerated in Local Rule 26.1(b), the parties

  shall not file notices of deposition with the Court. Strict compliance with the Local Rules is

  expected, particularly with regard to motion practice. See S.D. FLA. L.R. 7.1.

         Discovery Disputes. Magistrate Judge Goodman holds a regular discovery calendar. No

  written discovery motions, including motions to compel, for protective order, or related

  motions for sanctions shall be filed unless the Magistrate Judge so directs at his discovery

  calendar. Counsel must actually confer and engage in reasonable compromise in a genuine effort

  to resolve their discovery disputes before noticing the dispute for the discovery calendar. The



                                                    3
Case 1:18-cv-24227-CMA Document 101 Entered on FLSD Docket 04/01/2019 Page 4 of 4
                                                  CASE NO. 18-24227-CIV-ALTONAGA/Goodman


  Court may impose sanctions, monetary or otherwise, if it determines discovery is being improperly

  sought or is being withheld in bad faith. If, after conferring, the parties are unable to resolve their

  discovery dispute without Court intervention, they shall not file written motions. Rather, the

  “moving party” shall contact the chambers of Magistrate Judge Goodman at (305) 523-5720 and

  place the matter on the next available discovery calendar.

         DONE AND ORDERED in Miami, Florida, this 29th day of March, 2019.


                                                            _________________________________
                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                    4
